               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


E.V. Doe, by Next Friend N.C. Doe,
J.P. Doe, by Next Friend J.A.P.
Doe, E.R. Doe, by Next Friend J.R. Case No. 17-cv-14010
Doe, J.B. Doe, by Next Friend M.B.
Doe, and J.M. Doe, by Next Friend Judith E. Levy
H.M. Doe,                          United States District Judge

                       Plaintiffs,   Mag. Judge Elizabeth A. Stafford

v.

Shirley Thoen, an Individual, and
Port Huron Area School District,

                       Defendants.

________________________________/

     OPINION AND ORDER GRANTING IN PART AMENDED
      MOTION TO APPROVE SETTLEMENT AND STRIKE
             PREVIOUSLY FILED MOTION [23]

     On August 22, 2019, plaintiffs filed an amended motion to approve

settlement and strike their previously filed motion. (ECF No. 23.) This

opinion and order only addresses the motion to strike.

     Plaintiffs’ original motion for attorney fees and approval of

settlement for minors (ECF No. 21) contained certain information
regarding the terms of the parties’ confidential settlement agreement.

Now, plaintiffs seek to strike the item from the docket.1

      Courts have broad discretion to manage and control their dockets,

which includes striking motions from their dockets. See American Civil

Liberties Union of Ky. v. McCreary Cty., 607 F.3d 439, 451 (6th Cir. 2010)

(citing Reed v. Rhodes, 179 F.3d 453, 471 (6th Cir. 1999)). And here,

where plaintiffs allege that they inadvertently included confidential

settlement information in their motion, the Court is within its discretion

to strike the item from the docket.

      Accordingly, plaintiffs’ amended motion to approve settlement and

strike the previously filed motion from record (ECF No. 23) is granted in




      1 Plaintiffs made their motion under Federal Rule of Civil Procedure 12(f). Rule
12(f) states that courts may “order stricken from any pleading any insufficient
defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R.
Civ. P. 12(f) (emphasis added.). Rule 12 thus governs pleadings, which are limited to
“a complaint, an answer, a reply to a counterclaim denominated as such, an answer
to a cross-claim, if the answer contains a cross-claim, a third-party complaint, if the
person who was not an original party is summoned under the provisions of Rule 14,
a third-party answer, if a third-party complaint is served.” Fed. R. Civ. P. 7(a).
Plaintiffs’ motion to approve a settlement is not a pleading. Therefore, Rule 12 is
inapplicable. Nonetheless, the Court will grant plaintiffs’ motion to strike for the
reasons set forth above.
                                          2
part and plaintiffs’ motion for attorney fees (ECF No. 21) is stricken.




     IT IS SO ORDERED.

Dated: August 22, 2019                  s/Judith E. Levy
     Ann Arbor, Michigan                JUDITH E. LEVY
                                        United States District Judge


                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on August 22, 2019.
                                        s/Shawna Burns
                                        SHAWNA BURNS
                                        Case Manager




                                    3
